Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed 10/12/2019 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite limitations that can only be performed using a particular computer such as an “electronic queue management server”. Examiner disagrees. There is no support in the specification or claims for this allegation, (MPEP 2106.04(a)(2)). Applicant also argues that “the claim as a whole integrates the alleged organizing human activity into a practical application of evenly distributing resource access by requiring users of a first group of user accounts to wait in a queue to access a resource while allowing users associated with a second group of user accounts immediate access to a resource using an access key.” Examiner disagrees. The distribution of users of a certain group to a virtual queue and allowing the specific group immediate access to the resource is not a practical application, but is further directed to the abstract idea. There are no additional elements stated in the distribution that integrates the judicial exception into a practical application. 
Applicant argues that “by allocating user accounts to two groups, the invention solves the technical problem of managing resource access by allowing different groups of user accounts to access resources in an evenly distributed way”, and is an “improvement in conventional systems” Examiner disagrees. Managing resources by allowing different groups of user accounts to access resources in an evenly distributed way, at best, is an improvement in the judicial exception itself; not an improvement in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similar to the finding in Trading Technologies, the alleged managing resources amounts to an improvement in the judicial exception itself (improvement in business process or business relations). Applicant’s argument that the claimed invention solves the problem of  accounts of the second group that qualify selling their positions to others who want to "jump" queues and gain earlier access, further demonstrates that this alleged improvement is merely an improvement in the judicial exception (business process). 
Applicant further argues that “a manual system, such as one done by pen-and-paper or in the mind of a human, would not be able to restrict the resources (rides) taken by user accounts in the second group using a dynamic cool-down period (related to the current wait time) in such a way as to provide a fair system in which the resource (e.g., attraction) access is evenly distributed among the user accounts in the park (whether they be in the first group or the second group)”. Examiner disagrees, and further points out that that the MPEP explicitly states that claims can recite a mental process even if they are claimed as being performed on a computer (MPEP 2106.04(a)(2)(III)). A concept that is performed in the human mind and applicant merely claims that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept is still considered to be a mental process. Here, the claim limitations that recite an abstract idea directed to allocating users to different queues depending on the group, are merely implemented via a general computer, and meets all three of the elements listed showing that the concept in the human mind is merely being performed computer. Examiner maintains the rejection.
Per MPEP Section 716, the Applicant' s declaration of Christopher Galley does not present sufficient facts to overcome the rejection as previously set forth under 35 USC 101. Applicant argues that the claims "improves the functioning of a computer by reducing a number of communications required to update users' access times," thereby causing "a lower burden on a communication system and the computer utilizes less processing power to accommodate changes in a queue," (see #6 of the declaration). There is nothing present in the claims that indicate a reduction of communications required to update access times, nor using less processing power and improving the functioning of a computer; this is merely an assertion by the inventor. This asserted improvement should be present in the claims or specification.
Regarding the argument in the declaration that automatically providing a guest with an entitlement of a different ride if a ride has closed without requiring the guest to queue at an alternate location improves the experience and improves the performance of the system, the argument demonstrates, at best, an improvement the judicial exception itself (improving the user experience and how the system performs) and not an improvement in computers or technology. 
Applicant argues in the declaration that the inventive software solution of the application does more then apply a set of virtual queues to all user, but optimizes the set of virtual queues to operate more efficiently. Examiner disagrees. The alleged efficiency is referred to in the specification as improving challenges relating to managing guests in a cost-efficient way [0005], and improving efficiency in respect to other attractions when reallocating users fairly in a queueing system [0037]. These efficiencies are related to improvements in the judicial exception (i.e. business process). 
Applicant argues there is less of a burden on the communication network by insetting users into a second queue while retaining the positions of existing users. Examiner disagrees. The alleged improvement is the result of the second queue, which is a part of the judicial exception (certain methods or organizing human activity and mental processes). At best, the improvement is an improvement in the judicial exception itself. Nothing in the claims indicate an improvement to the functioning of a computer itself, for example. 
Applicant argues that the system provides unexpected benefits for other attractions that may not be operating at full capacity. Whether the invention provides unexpected benefits is not a consideration in whether a claim is patent eligible under 35 U.S.C. 101. Assuming the Applicant is arguing unexpected results (MPEP 716.02), the argument is relevant for considerations of evidence of obviousness, not patent eligibility under 35 U.S.C. 101. 
Examiner disagrees with the assertion that the cited claim portions illustrates how communication is reduced by reallocating users into a second queue without content in the communication. 
The Examiner also notes that the information that appears in the respective affidavit appear to be statements of opinion, respectively, and are not evidentiary facts, per se. Additionally, Mr. Chris Galley is a named inventor and are all employed by the assignee, Accesso Technology Group, PLC, making their statements appear to be self-serving, and their conclusions do not appear to be made an objective review of the prior art.

Applicant’s arguments, see pg.15-16, filed 10/12/2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-19 recite a system (i.e. machine) and claim 20 recites a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Claims 1 and 20 recite the limitations of managing at least one queue, each of the at least one queue being associated with a respective resource of the one or more resources; receiving electronic requests for resource access; and determining in response to each request, a waiting time associated with the resource for the respective at least one user account; if the at least one user account is allocated to the first group of users,-2- 4819-9353-5742.1Docket No. ACC0002-US-CIP Appl. No. 16/518,614 Response to Final Office Actionallocate the at least one user account to a queue of the at least one queue associated with the resource, and send an electronic message comprising the waiting time indicating a time at which the respective at least one user account reaches a front of the allocated queue and can access the resource on presentation of the respective [access key]; and wherein, if the at least one user account is allocated to the second group of users, sending an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the resource has been received, instead of allocating the at least one user account to the queue associated with the resource, thereby allowing access to the resource by the at least one user account immediately after a request to access the resource has been received on presentation of the respective [access key], and preventing the if the at least one user account is allocated to the second group of users send an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the attraction resource has been received, and other limitations corresponding to the grouping of the different users. The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. managing the virtual queues, allowing access into the resource(s) based on certain conditions, allocating the users to various groups, etc. The claim recites an abstract idea. 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic queue management server, the “queue(s)” being a virtual queue(s), access key(s) and access control device (claim 1). The electronic queue management server, access keys, access control device, and virtual 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer, and linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 14 recites the limitation that the additional element of the plurality of access keys comprises one or more of portable communications device (for example a mobile telephone, smartphone or pager device); a RFID device; a paper ticket. As analyzed above, the access keys amount to “apply it” or merely implementing the judicial exception via computer, and linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea 
Claim 15 recites the limitation that the electronic queue management 15server is configured to receive the electronic requests through a wireless interface from an access key. The claim recites the additional elements of the electronic queue management server, access key, and wireless interface. The electronic management queue and wireless interface amounts to implementing the abstract idea on a computer. The access key, as previously analyzed, amounts to “apply it” and linking judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea when viewed as an ordered combination.  Further, when viewed as an ordered combination, nothing in the claims add significantly more to the abstract idea.
Dependent claims 2-13 and 16-19 recites limitations and additional elements that are further directed to the abstract idea. Therefore, the claims are also rejected under 35 U.S.C. 101 by virtue of dependency. 

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent/patent application prior art found is Stenning (2007/0286220). Stenning discloses a queue management system for controlling the movement of a group of limitation of if the at least one user account is allocated to the first group of users, the electronic queue management server is further configured to: -2- 4819-9353-5742.1Docket No. ACC0002-US-CIP Appl. No. 16/518,614 Response to Final Office Actionallocate the at least one user account to a virtual queue of the at least one virtual queue associated with the resource, and send an electronic message comprising the waiting time indicating a time at which the respective at least one user account reaches a front of the allocated virtual queue and can access the resource on presentation of the respective access key at the access control device, the reference does not explicitly disclose wherein, if the at least one user account is allocated to the second group of users, the electronic queue management server is further configured to send an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the resource has been received by the electronic queue management server instead of allocating the at least one user account to the virtual queue associated with the resource, thereby allowing access to the resource by the at least one user account immediately after a request to access the resource has been received by the electronic queue management server on presentation of the respective access key at the access control device. The amended limitation(s) overcomes the prior art.
The closest non-patent literature found is “What You Get with VIP Status at Theme Parks” (Passy, 2007).  The article discloses VIP treatment at several theme parks, including the FASTPASS at Disney that is a book-ahead ride program, or is also used to hold the guest(S) place in line while they ride another ride. The article does not disclose reallocating the user(s) to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628